                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7
                                           CECIL EUGENE SHAW,
                                   8                                                          Case No. 5:18-cv-06765-EJD
                                                          Plaintiff,
                                   9                                                          ORDER GRANTING IN PART
                                                    v.                                        DEFENDANT'S MOTION FOR
                                  10                                                          ATTORNEYS’ FEES
                                           NICHOLAS GERA, et al.,
                                  11                                                          Re: Dkt. No. 34
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13             In 2016, Plaintiff pursued an action against Defendants for violations of the Americans

                                  14   with Disabilities Act of 1990 (“ADA”). The parties settled the claims in a 2016 settlement

                                  15   agreement. Two years later, Plaintiff brought an action pursuing the same claims covered by, and

                                  16   released in, this agreement. Defendant Flights Restaurant1 (“Defendant”) argues that because the

                                  17   settlement agreement precluded this litigation, Defendant is entitled to an award of attorneys’ fees.

                                  18   Defendant Flights Memorandum of Points and Authorities (“Mot. Atty Fees”), Dkt. 35. The Court

                                  19   finds it appropriate to take the motion under submission for decision without oral argument

                                  20   pursuant to Civil Local Rule 7-1(b). For the reasons set forth below, Defendant’s motion for

                                  21   attorneys’ fees is GRANTED.

                                  22        I.      BACKGROUND

                                  23             On July 7, 2016, Plaintiff filed a suit against Defendants seeking injunctive relief under the

                                  24   ADA and monetary damages under California’s Unruh Civil Rights Act (“Unruh”). See Request

                                  25   for Judicial Notice (“RJN”), Ex. A at 1, Dkt. 36. Plaintiff alleged a number of ADA violations

                                  26
                                       1
                                  27     Only Defendant Flights brings this motion, Defendants Nicholas and Sueanne Gera are not
                                       included.
                                  28   Case No.: 5:18-cv-06765-EJD
                                       ORDER GRANTING IN PART DEFENDANT'S MOTION FOR ATTORNEYS’ FEES
                                                                                       1
                                   1   involving the parking spaces, paths of travel, dining tables, and restrooms at the Hult’s Restaurant

                                   2   located at 165 Los Gatos Saratoga Road. Id., Ex. A at 3–6. The suit named Nicholas Gera,

                                   3   Sueanne Gera, and Hult’s LLC as Defendants. Id., Ex. A at 1. Alexander Hult owned and

                                   4   operated the Hult’s Restaurant and was joined as a cross-defendant by the Geras. Id., Ex. E at 2.

                                   5           On November 2016, Plaintiff entered into a settlement agreement with Nicholas Gera,

                                   6   Sueanne Gera, and Hult’s LLC, which waived and released any claims related to barriers to access

                                   7   at 165 Los Gatos Saratoga Road. Dkt. 18-1, Ex. A at 2. Defendants were released “from any and

                                   8   all claims, potential claims, demands, and cause or causes of action reflected in the Lawsuit, and

                                   9   any other claims, demands, or causes of action which may have arisen from the same or similar

                                  10   operative facts as those alleged in the Lawsuit.” Id. at 2. The agreement stated it is “binding upon

                                  11   and shall inure to the benefit of the Parties hereto, their respective agents, attorneys, employees,

                                  12   representatives, officers, directors, divisions, subsidiaries, affiliates, tenants, assigns, heirs,
Northern District of California
 United States District Court




                                  13   spouses, sons, daughters, predecessors, dealers, franchisees, successors in interest and

                                  14   shareholders.” Id. at 5. Following a joint stipulation for dismissal with prejudice, the case was

                                  15   dismissed with prejudice on December 7, 2016. RJN, Ex. F at 2.

                                  16           Nonetheless, two years later, on November 8, 2018, Plaintiff filed this action against the

                                  17   same Defendants (Nicholas and Sueanne Gera and Flights Restaurant Los Gatos, Inc.2): a lawsuit

                                  18   seeking injunctive relief under the ADA and penalties under Unruh. See Complaint for Damages

                                  19   and Injunctive Relief, Dkt. 1 (“Compl.”). The Complaint involves the same property (165 Los

                                  20   Gatos Saratoga Road) and alleges the same parking, paths of travel and dining table violations. Id.

                                  21   at 6–9. Alexander Hult, who still owns the restaurant, was again joined as a cross-defendant by

                                  22   the landlords. Cross Claim for Express Indemnity, Dkt. 8. The posture of this 2018 action is thus

                                  23   identical to the 2016 action.

                                  24           Following the filing of the 2018 lawsuit, on March 20, 2019, Defendant’s counsel emailed

                                  25   Plaintiff’s counsel, Ms. Amanda Seabock, to point out that “[Flights] may have been sued in

                                  26

                                  27   2
                                        At this point, “Hult’s Restaurant” changed names to “Flights Restaurant.” Id. at 1.
                                  28   Case No.: 5:18-cv-06765-EJD
                                       ORDER GRANTING IN PART DEFENDANT'S MOTION FOR ATTORNEYS’ FEES
                                                                                      2
                                   1   error” because the issues in the case had already been settled in November 2016. Declaration of

                                   2   Isabella L. Shin in Support of Defendant’s Motion for Attorneys’ Fees (“Shin Decl.”) ¶ 6, Ex. A,

                                   3   Dkt. 34-1. Defendant’s counsel forwarded a copy of the Settlement Agreement to Plaintiff’s

                                   4   counsel (the same counsel who represented Plaintiff in 2016 and drafted the Settlement

                                   5   Agreement), which Plaintiff’s counsel acknowledged receiving. Id., Ex. B. Plaintiff’s counsel

                                   6   responded that the settlement agreement was inapplicable because: (1) the parking space was not

                                   7   ADA compliant as required under the settlement agreement and (2) the Restaurant’s change of

                                   8   names. Id.

                                   9            Despite Defendant’s res judicata objections, Plaintiff filed a Motion for Administrative

                                  10   Relief Requiring Defendants to Provide Dates of Availability for a Joint Site Inspection. Shin

                                  11   Decl. ¶ 8; see also Administrative Motion, Dkt. 17. Defendant then filed a motion for

                                  12   administrative relief from the scheduling order arguing that the case was barred by res judicata.
Northern District of California
 United States District Court




                                  13   Administrative Motion for Relief, Dkt. 18. Following that motion, this Court stayed the case on

                                  14   April 8, 2019 and directed Defendant to file a motion to dismiss. Order, Dkt. 23. Defendant filed

                                  15   a motion to dismiss. Motion to Dismiss (“MTD”), Dkt. 27. Plaintiff failed to file any opposition

                                  16   to this motion and this Court issued an Order to Show Cause. See Order to Show Cause, Dkt. 29.

                                  17   In response, Plaintiff filed a notice of Non-Opposition. See Dkt. 30. Plaintiff’s counsel

                                  18   “determined that while it appeared there are still barriers to access presently at the property, the

                                  19   2016 settlement agreement may prevent Plaintiff from seeking remediation of those barriers.”

                                  20   Declaration of Chris Carson in Response to Order to Show Cause (“Carson Decl.”) ¶ 5, Dkt. 31

                                  21   (emphasis added). This Court thus dismissed the case on June 3, 2019. Order Granting

                                  22   Defendants’ Motion to Dismiss, Dkt. 33. Defendant now argues, based on this history, that

                                  23   because Plaintiff’s 2018 lawsuit was meritless, Defendant is entitled to reasonable attorneys’ fees.

                                  24      II.       JUDICIAL NOTICE

                                  25            Defendant asks this Court to take judicial notice of eleven documents, which relate to its

                                  26   motion for attorneys’ fees. RJN at 1–3. Plaintiff does not object to this request. See generally

                                  27   Request to Late File Opposition (“Opp.”), Dkt. 37.

                                  28   Case No.: 5:18-cv-06765-EJD
                                       ORDER GRANTING IN PART DEFENDANT'S MOTION FOR ATTORNEYS’ FEES
                                                                        3
                                   1             A. Legal Standard

                                   2             A court may take judicial notice under Federal Rule of Evidence 201. Khoja v. Orexigen

                                   3   Therapeutics, Inc., 899 F.3d 988, 998 (9th Cir. 2018). Rule 201 permits a court to take judicial

                                   4   notice of an adjudicative fact “not subject to reasonable dispute,” that is “generally known” or

                                   5   “can be accurately and readily determined from sources whose accuracy cannot reasonably be

                                   6   questioned.” Fed. R. Evid. 201(b).

                                   7             B. Discussion

                                   8             The eleven requests are either filed with the California Secretary of State or are court

                                   9   filings. These requests pertain to publicly available documents, not subject to reasonable dispute,

                                  10   whose accuracy cannot be questioned. See Diaz v. Intuit, Inc., 2018 WL 2215790, at *3 (N.D.

                                  11   Cal. May 15, 2018) (“Publically accessible websites and news articles are proper subjects of

                                  12   judicial notice.” (citation omitted)); Biggs v. Terhune, 334 F.3d 910, 915 n.3 (9th Cir. 2003)
Northern District of California
 United States District Court




                                  13   (“Materials from a proceeding in another tribunal are appropriate for judicial notice”), overruled

                                  14   on other grounds by Hayward v. Marshall, 603 F.3d 546 (9th Cir. 2008). Accordingly,

                                  15   Defendant’s request for judicial notice is GRANTED.

                                  16      III.      MOTION FOR ATTORNEYS’ FEES

                                  17                A. Legal Standard

                                  18             The ADA allows the court to award reasonable attorney’s fees to the prevailing party. 42

                                  19   U.S.C. § 12205. “Attorney’s fees should be granted to a defendant in a civil rights action only

                                  20   ‘upon a finding that the plaintiff’s action was frivolous, unreasonable, or without foundation.’”

                                  21   Summers v. Teichert & Son, Inc., 127 F.3d 1150, 1154 (9th Cir. 1997) (citing Christiansburg

                                  22   Garment Co. v. EEOC, 434 U.S. 412, 421 (1978)). An action is frivolous if it lacks an arguable

                                  23   basis in law or fact; it need not be brought in bad faith. Peters v. Winco Foods, Inc., 320 F. Supp.

                                  24   2d 1035, 1037 (E.D. Cal. 2004); see also Tutor-Saliba Corp. v. City of Hailey, 453 F.3d 1055,

                                  25   1060 (9th Cir. 2006) (noting that complaint is frivolous if lacks a colorable legal or factual basis

                                  26   for each claim). This rule is meant to “deter the bringing of lawsuits without foundation,”

                                  27   “discourage frivolous suits,” and “diminish the likelihood of unjustified suits being brought.”

                                  28   Case No.: 5:18-cv-06765-EJD
                                       ORDER GRANTING IN PART DEFENDANT'S MOTION FOR ATTORNEYS’ FEES
                                                                        4
                                   1   Christiansburg Garment Co., 434 U.S. at 700 (discussing provision of attorneys’ fees to

                                   2   defendants in Title II cases).

                                   3              B. Discussion

                                   4          As an initial matter, Plaintiff did not file an opposition to Defendant’s motion within the

                                   5   appropriate amount of time. Opp. at 1. Pursuant to Local Rule 7-3(a), an opposition “must be

                                   6   filed and served not more than 14 days after the motion was filed.” N.D. Cal. Civ. L.R. 7-3(a). If

                                   7   a party cannot meet this deadline, parties may either stipulate to extend the time to respond or file

                                   8   a motion requesting an enlargement of time. Id. 6-1; see also id. 6-3 (stating the requirements for

                                   9   filing a motion to enlarge time). Plaintiff was late filing its Opposition. Further, when Plaintiff

                                  10   did file the opposition, it failed to properly follow the procedure required under Local Rule 6-3.

                                  11   See Defendant Flights Restaurant’s Reply in Support of its Motion for Attorney’s Fees (“Reply”)

                                  12   at 2–3, Dkt. 38. Accordingly, because Plaintiff did not follow the Local Rules and seek proper
Northern District of California
 United States District Court




                                  13   leave to file a late opposition, this Court will not consider Plaintiff’s opposition.

                                  14          Next, there were no colorable legal grounds for Plaintiff to bring this action because it was

                                  15   legally barred by the 2016 settlement agreement. See Peters, 320 F. Supp. 2d at 1037. Plaintiff

                                  16   argued in an email to defense counsel that two grounds supported the suit: the restaurant’s change

                                  17   in name and the lack of remediation of the parking space. See Shin Decl., Ex. B.

                                  18          First, the terms of the agreement “inure to the benefit” of successors in interest; thus, it is

                                  19   irrelevant that the name of the restaurant changed. See RJN ¶ 8, Ex. H (California Secretary of

                                  20   State Records showing that restaurant name converted from Hult’s LLC to Flights Restaurant). A

                                  21   cursory review of the history of the restaurant would have clarified that Flights is a successor in

                                  22   interest to Hult’s and that Alexander Hult, a party to the settlement agreement, continues to own

                                  23   and operate the restaurant. Indeed, Defendant’s counsel raised the issue with Plaintiff’s counsel.

                                  24   See Mot. Atty Fees at 5; Shin Decl. Ex. B. Instead of assessing the restaurant’s history to see if

                                  25   the claims were barred by the settlement agreement, Plaintiff’s counsel continued to insist on

                                  26   litigating the matter. Cf. Federal. R. Civ. P. 11 (b)(3) (duty to investigate that claims have

                                  27   evidentiary support or are likely to after reasonable discovery). Moreover, although the name of

                                  28   Case No.: 5:18-cv-06765-EJD
                                       ORDER GRANTING IN PART DEFENDANT'S MOTION FOR ATTORNEYS’ FEES
                                                                        5
                                   1   the restaurant changed, the physical structure of the restaurant was not remodeled, meaning the

                                   2   claims at hand arise out of the same issues as the 2016 suit. Thus, because Flights is both a

                                   3   successor in interest to Hult’s and essentially the same restaurant, the change in name was not a

                                   4   valid legal ground to bring the action.

                                   5          Second, the lack of remediation is not a viable legal ground to bring this action. Defendant

                                   6   Hult “remediated the property pursuant to Plaintiff’s request and even contracted with the City of

                                   7   Los Gatos to provide an accessible parking space directly in front of the restaurant.” MTD at 3.

                                   8   Further, to the extent that Defendant improperly remediated the parking space, the proper remedy

                                   9   is to sue for breach of the settlement agreement. MTD at 7 (“If Plaintiff truly visited the property

                                  10   in 2018 and believes that the parking lot remediations are not compliant, his only recourse was to

                                  11   file a claim for breach of contract under the settlement agreement.”). The agreement, by its terms,

                                  12   forecloses the suit at hand because both focus on the same issue of inaccessible parking: Plaintiff
Northern District of California
 United States District Court




                                  13   cannot sue Defendant for claims arising from “the same or similar operative facts” as those alleged

                                  14   in the 2016 lawsuit.

                                  15          The instant lawsuit is precisely the type of suit the settlement agreement was meant to

                                  16   prevent. Plaintiff did not allege new violations of the ADA in the 2018 Complaint; instead, the

                                  17   2016 and 2018 Complaints are nearly identical. Compare RJN Ex. A, with Compl. When

                                  18   Plaintiff’s counsel was informed of this, counsel insisted on continuing to litigate the case, forcing

                                  19   Defendant to bring several motions to halt the litigation process and be heard on its Motion to

                                  20   Dismiss. Cf. Christiansburg Garment Co., 434 U.S. at 421 (stating that bad faith in bringing suit

                                  21   not required). After all this, Plaintiff ultimately did not oppose the motion to dismiss; instead, he

                                  22   recognized that the settlement agreement likely barred the action. Dkt. 30; Carson Decl. ¶ 5.

                                  23   Accordingly, because Plaintiff had no legal basis to initiate this suit (and continued to litigate the

                                  24   case after learning of the lack of legal grounds to bring the case), the action was frivolous, and

                                  25   Defendant is entitled to reasonable attorneys’ fees.

                                  26

                                  27

                                  28   Case No.: 5:18-cv-06765-EJD
                                       ORDER GRANTING IN PART DEFENDANT'S MOTION FOR ATTORNEYS’ FEES
                                                                        6
                                   1       IV.       COMPUTATION OF ATTORNEYS’ FEES

                                   2                 A. Legal Standard

                                   3             When determining the reasonableness of a request for attorneys’ fees, the court first

                                   4   multiplies the number of hours reasonably expended on the litigation by a reasonable hourly rate.

                                   5   Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). The party seeking an award of fees should

                                   6   submit evidence supporting the hours worked and the rates claimed. Id. Where documentation is

                                   7   inadequate, the court may reduce the award accordingly. Id. The court should exclude hours that

                                   8   were not “reasonably expended”—hours that are excessive, redundant, or otherwise unnecessary.

                                   9   Id. at 434.

                                  10             The the computation of reasonable fees, i.e. the “lodestar method,” is the first step.

                                  11   Gonzalez v. City of Maywood, 729 F.3d 1196, 1202 (9th Cir. 2013). The “lodestar figure” is

                                  12   presumptively reasonable. Id. Next, the court may adjust the lodestar figure up or down based on
Northern District of California
 United States District Court




                                  13   a variety of factors. Id. at 1209 & n.11 (citing the twelve “Kerr Factors”).

                                  14                 B. Discussion

                                  15             In order to determine attorneys’ fees, this Court must first determine (1) if defense counsel

                                  16   spent a reasonable number of hours on the case and (2) if their hourly rate was reasonable. Id. at

                                  17   1202.

                                  18       1. Reasonable Number of Hours

                                  19             A reasonable number of hours is the “number of hours . . . [which] could reasonably have

                                  20   been billed to a private client.” Id. (quoting Moreno v. City of Sacramento, 534 F.3d 1106, 1111

                                  21   (9th Cir. 2008) (alteration in original). The court should begin with the billing record the

                                  22   prevailing party has submitted; entries that are “excessive, redundant, or otherwise unnecessary”

                                  23   should be excluded. Id. at 1203.

                                  24             Here, defense counsel spent 26.2 hours defending this suit, starting on November 18, 2018

                                  25   when the suit was filed, until it was dismissed on June 3, 2019. Mot. Atty Fees at 7. Notably,

                                  26   before incurring costs, defense counsel repeatedly attempted to confer with Plaintiff before

                                  27   litigating the merits of the case. Further, once counsel started litigating the case, they only did as

                                  28   Case No.: 5:18-cv-06765-EJD
                                       ORDER GRANTING IN PART DEFENDANT'S MOTION FOR ATTORNEYS’ FEES
                                                                        7
                                   1   much as necessary to show the Court why the action should be dismissed. The hours claimed are

                                   2   accompanied by detailed explanations of the work done. The Court does not find any of the

                                   3   entries to be excessive, redundant, or unnecessary. Accordingly, the hours claimed are reasonable.

                                   4      2. Reasonable Hourly Rate

                                   5          The court must next determine a reasonable hourly rate to use for attorneys in computing

                                   6   the lodestar amount. Id. at 1205. The “prevailing market rates in the relevant community for

                                   7   similar work performed by attorneys of comparable skill, experience and reputation” set the

                                   8   reasonable hourly rate for purposes of computing the lodestar amount. Chalmers v. City of L.A.,

                                   9   796 F.2d 1205, 1210–11 (9th Cir. 1986) The relevant community is the “forum in which the

                                  10   district court sits.” Gonzalez, 729 F.3d at 1205. Affidavits of “attorneys regarding prevailing fees

                                  11   in the community, and rate determinations in other cases . . . are satisfactory evidence of the

                                  12   prevailing market rate.” United Steelworkers of Am. v. Phelps Dodge Corp., 896 F.2d 403, 407
Northern District of California
 United States District Court




                                  13   (9th Cir. 1990).

                                  14          Christine Long and Isabella Shin are Defendant’s counsel. Ms. Long is a partner at

                                  15   Berliner Cohen who has extensive experience litigating ADA claims (over 20 years) and has

                                  16   opposed the Center for Disability Access before. Shin. Decl. ¶ 10; Mot. Atty Fees at 6. She billed

                                  17   $495 per hour and recorded 4.7 hours of work. Id. Her fee totals $2,326.5. Id. Ms. Shin has

                                  18   practiced for over 6 year, specializes in ADA defense litigation, and has also previously defended

                                  19   against the Center for Disability Access. Id. She recorded 21.5 hours of work at $305 per hour on

                                  20   this case. Id. Her fee totals $6,557.5. Id.

                                  21          This district has awarded hourly rates of $305 per hour for lawyers with at least five years

                                  22   of experience and $425 for lawyers with at least twenty years of experience. See Arroyo v.

                                  23   Aldabashi, 2018 WL 4961637, at *5 (N.D. Cal. Oct. 15, 2018) (awarding rate of $305/hour for

                                  24   lawyers with at least five years of experience when case was filed); In re LinkedIn User Privacy

                                  25   Litig., 309 F.R.D. 573, 591 (N.D. Cal. 2015) (“In the Bay Area, “reasonable hourly rates for

                                  26   partners range from $560 to $800, for associates from $285 to $510, and for paralegals and

                                  27   litigation support staff from $150 to $240.”). Thus, the rates claimed by Ms. Long and Ms. Shin

                                  28   Case No.: 5:18-cv-06765-EJD
                                       ORDER GRANTING IN PART DEFENDANT'S MOTION FOR ATTORNEYS’ FEES
                                                                        8
                                   1   are reasonable as compared to the prevailing rates in the community for similar work performed

                                   2   by attorneys of comparable skill, experience, and reputation.

                                   3      3. Appropriate Amount of Fees

                                   4           Defendant asks for $9,404.05 for prevailing in this matter and $2,241.75 for bringing this

                                   5   motion, for a total of $11,645.80. Mot. Atty Fees at 8. The Court does not understand the

                                   6   $9,404.05 calculation: as detailed above, Ms. Long’s fees total $2,326.5. Shin. Decl. ¶ 10; Mot.

                                   7   Atty Fees at 6. Ms. Shin’s fees total $6,557.5. Id. That total is $8,884.00. Because the $520.05

                                   8   discrepancy between the figures is not explained (although it seems to be due to late fees), the

                                   9   Court will not award counsel the full amount it requests. Accordingly, the prevailing fee request

                                  10   is GRANTED, but only for $8,884.00 in fees.

                                  11           Second, Ms. Shin asks for $2,241.75 (305 x 7.35) in fees for bringing this motion. This

                                  12   Court has already determined her rate of $305 per hour is reasonable based on the community
Northern District of California
 United States District Court




                                  13   market rate and her experience and skill. She states she spent 7.35 hours in preparing the Motion

                                  14   for Attorney’s Fees, which included an initial motion, requests for judicial notice, declarations,

                                  15   and a reply. Shin Decl. ¶ 12. Considering all the work required in bringing such a motion, 7.35

                                  16   hours is reasonable. Accordingly, the request for fees associated with bringing this motion is

                                  17   GRANTED.

                                  18      V.      CONCLUSION

                                  19           The request for fees is GRANTED. Defendant shall receive $8,884.00 in prevailing party

                                  20   fees and $2,241.75 for fees associated with bringing this motion. Accordingly, Defendant is

                                  21   awarded $11,125.75 in fees.

                                  22           IT IS SO ORDERED.

                                  23   Dated: October 7, 2019

                                  24                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  25                                                    United States District Judge
                                  26

                                  27

                                  28   Case No.: 5:18-cv-06765-EJD
                                       ORDER GRANTING IN PART DEFENDANT'S MOTION FOR ATTORNEYS’ FEES
                                                                        9
